F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAY 26 1999
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                             Clerk

 SHARON MARIE PUENTE,

               Plaintiff - Appellant,                   No. 99-1068
          v.                                           (D. Colorado)
 UNITED STATES CRIMINAL AND                        (D.C. No. 98-Z-2669)
 CIVIL DIVISION, FED V, FED VIII,
 UNITED STATES DEPARTMENT
 OF JUSTICE, HOPKINS AND
 TOCHLER, LLC, BARON
 PROPERTIES, LLC,

               Defendants - Appellees.


                             ORDER AND JUDGMENT         *




Before ANDERSON , KELLY , and BRISCOE , Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      This matter is before us on Sharon Marie Puente’s motion for leave to

proceed in forma pauperis so as to appeal the dismissal of her civil action against

the United States Criminal and Civil Division, Social Security, and others. For

the reasons stated in the district court’s order of dismissal filed February 5, 1999,

we deny leave to proceed without prepayment of costs or fees and DISMISS the

appeal.

                                                ENTERED FOR THE COURT



                                                Stephen H. Anderson
                                                Circuit Judge




                                          -2-